El Juez Asociado Señor Snyder
emitió la opinión del tribunal.
El presente caso envuelve una controversia en relación al derecho de propiedad sobre tres fincas. La demanda alega dos cansas de acción, una de nulidad de nn expediente de dominio que envolvía las tres fincas y la otra en reivindica-ción de las mismas fincas. Los demandantes alegaron que “son los únicos y universales herederos del finado Antonio *768Bamos Soto, quien falleció en estado de viudez en el barril Bartolo de Lares, P. R., el 27 de abril de 1885; y como tale! herederos son dueños de las siguientes fincas”, describiendl las tres fincas en controversia. Los demandados radicarmi una excepción previa por el fundamento de que la demandil no aducía hechos suficientes para determinar una causa di acción, y radicaron también una moción para que se eliminal ran de la demanda las palabras “los demandantes son loi únicos y universales herederos del finado Antonio Ramol Soto”, por el fundamento de que constituyen una conclusióil de derecho que no está acompañada-de hechos de los cualeaj la misma pueda derivarse. La corte inferior declaró con luí gar ambas mociones, citando como autoridad para ello Ecm parte Sánchez, 28 D.P.R. 139, y concediendo a los demandan! tes diez días para enmendar su demanda. Al no enmendarlal los demandantes, la corte de distrito, a moción de los deman-dados, dictó sentencia a favor de éstos. Los demandantes han apelado de tal sentencia.
Un examen de Ex parte Sánchez, supra, revela que es distinguible del caso de autos. El caso de Sánchez era un procedimiento ex parte para obtener una declaratoria de herederos, incoado bajo un estatuto especial que especifica los elementos necesarios que deben establecerse para obtener tal declaratoria. (Art. 552, Código de Enjuiciamiento Civil.) Fué a la luz de tales requisitos que esta Corte dijo en el caso de Sánchez a la pág. 140 que la alegación de que los peticionarios “como legítimos hermanos de Felipe Sánchez Mercado., eran sus únicos herederos abintestato, entraña una conclusión legal y la parte ha debido establecer en su petición hechos en virtud de los cuales la corte hubiera podido llegar a tal conclusión. Esos hechos eran que Felipe Sánchez Mercado había fallecido abintestato en estado de soltería, que antes de él habían fallecido los ascendientes del mismo, que no dejó hijos naturales y que sus parientes máspróximos son sus hermanos legítimos que se relacionan en *769la petición. Probados esos hechos, hubiera venido como con-clusión legal para la corte la de qne los hermanos legítimos de Felipe Sánchez Mercado eran sns únicos y universales herederos abintestato”.
I Además, dehe notarse también qne la decisión en el caso de Sánchez no se basó únicamente en la alegada deficiencia en las alegaciones. La corte inferior procedió a celebrar la vista a pesar de la petición-defectuosa y resolvió qne (pág. 140) “en la solicitad ni se alega ni tampoco se ha justificado con medio alguno de prueba que Felipe Sánchez Mercado al tiempo de su fallecimiento no dejara hijos legítimos o natu-rales y que hayan fallecido Tomás Sánchez e Ignacia Mercado, padres del finado, y demás ascendientes del mismo”. Al confirmar la sentencia, esta corte por tanto basó su deci-sión en el fundamento adicional (pág. 141) de qne “Tal prueba no existe, y por tanto, no es posible afirmar que haya suplido la deficiencia de las alegaciones del escrito inicial del procedimiento”.
En. contraste, aquí tenemos un procedimiento contencioso plenario en el cual los demandantes reclaman título sobre tres fincas. La teoría de su caso es que ellos son los únicos y universales herederos de su causante, del cual ellos derivan -el título sobre las fincas. Toda vez que éste no es un caso en que, como en el de Sánchez, ellos tratan de obtener una declaratoria de herederos, no están obligados a cumplir con el artículo 552 del Código de Enjuiciamiento Civil que especifica detallada-mente los requisitos necesarios para demostrar su calidad de herederos. El único requisito en este caso es que, como en todos los casos corrientes, la demanda aduzca hechos sufi-cientes para determinar una causa de acción. T al alegar tales hechos, no hay requisito alguno al efecto de que los demandantes necesiten alegar toda o parte alguna de su evi-dencia, o todos los hechos preliminares o intermedios que conduzcan al hecho fundamental (ultimate fact). Es sufi--*770cíente alegar el hecho fundamental (ultimate fact) o los he chos que le den derecho al remedio que solicitan. Puede se .que algunas veces, como en el presente caso, el hecho fun damental (ultimate fact) o los hechos también sean una con .elusion de derecho, convirtiéndose por ende en una cuestió]) mixta de hecho y de derecho. Sin embargo, esto no alter el “principio cardinal en materia de alegaciones de que hej chos fundamentales (ultimate facts) y no probatorios debei| alegarse”. (1 Bancroft’s Code Pleading, See. 21, pág. 52)
En un caso corriente una alegación general de titule como la que existe en este caso es una alegación suficiente de un hecho fundamental (ultimate fad), y el reclamante no tiene que alegar los hechos que evidencian tal alegación 1 Bancroft’s supra, Sec. 48, pág. 100; Idem, Ten Year Supplement, Sec. 48, pág. 30. Es innecesario hacer constar que si tal alegación, aunque técnicamente aduciendo una causa, de .acción, no ofrece a la parte contraria suficiente información para contestar o preparar una defensa, tal información puede obtenerse mediante un pliego de especificaciones u otras me-didas adecuadas.

La ■sentencia de la corte de distrito será revocada, y el caso devuelto para ulteriores procedimientos no inconsisten- ' tés con esta opinión.